Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Griffiths (2652671).
For claim 17, Griffiths discloses An equine bridle system (at least figs. 1-2), the system comprising: a mouth piece (29); a headstall (24 and/or strap extending from the mouth to the piece 24); reins (30); and a plurality of connection interfaces (13 and/or 14 and/or 20 and/or 15) being provided at opposing ends of the mouthpiece (fig.1), wherein each connection interface is provided as an annular ring (fig.2), the annular ring being circular in an unloaded state (figs.1-2), wherein each connection interface being affixed to the mouth piece at a forward portion of each connection interface (fig.1 for position of 
For claim 18, Griffiths discloses a rein connection interface provided about a rear portion of the connection interface (fig.1 for connection of 30 toward the rear end). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-11, and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffiths in view of Keppick (6349527) and Campbell (5873328).
For claim 1, Griffiths discloses An equine bridle system (at least figs. 1-2), the system comprising: a mouth piece (29); a headstall (24 and/or strap extending from the mouth to the piece 24); reins (30); and a plurality of connection interfaces (13 and/or 14 and/or 20 and/or 15) being provided at opposing ends of the mouthpiece (fig.1), wherein the mouth piece is connected to a forward portion of each connection interface (fig.1 for position of 29), the reins being affixed to each connection interface at a rear portion of each connection interface (fig.1 for connection of 30 toward the rear end), and the headstall being positioned at an upper portion of each connection interface (at least fig.1 for the vertical strap located near an upper portion of each connection interface), wherein each connection interface is configured to resiliently deform in response to a 
	Griffiths is silent about the headstall being affixed to each connection interface.
	Keppick teaches a bridle system wherein a headstall being affixed to a connection interface (at least fig.1). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Griffiths with a headstall being affixed to a connection interface as taught by Keppick in order to further secure the position of the bit holder in desired upward position.
Griffiths as modified by Keppick is silent about wherein each connection interface is configured to resiliently deform in response to a tensile input force being between zero and thirty-five pounds by a user to the reins.
Campbell teaches a harness system for animal having a tensile input force being between 2 and 10 pounds (at least col.3, lines 45-55). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the tensile input force of the system of Griffiths as modified by Keppick with a tensile input force being between 2 and 10 pounds as taught by Campbell in order to adequately control the animal of target. Also, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Griffiths as modified by Keppick and Campell with a tensile input force being between 0 and 35 pounds depending on a size of the animal being trained and/or controlled in order to successfully control the animal without hurting them. 

For claim 3, Griffiths as modified by Keppick and Campell discloses wherein each connection interface is formed of a resilient plastic (Griffiths, at least col.2, lines 30-50).
Griffiths as modified by Keppick and Campell is silent about a resilient thermoplastic. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the plastic material of Griffiths as modified by Keppick and Campell with a thermoplastic depending on user’s preferences in order to allow for easy injection molding process to manufacture the system. 
For claim 4, Griffiths as modified by Keppick and Campell discloses wherein each connection interface is an annular ring, each annular ring having a break about the rear portion (Griffiths, figs. 1-2 for a break at 17 and/or 18).
For claim 9, Griffiths as modified by Keppick and Campell is silent about wherein a first portion of the connection interface is formed of a rigid material, and wherein a second portion of the connection interface is formed of a resilient material.
Keppick teaches a connection interface is formed of a rigid material, and wherein a second portion of the connection interface is formed of a resilient material (at least fig.2 and/or col.2, lines 29-35). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the material of the connection interface of Griffiths as modified by Keppick and Campell with a rigid material and wherein a second portion of the connection interface is formed of a resilient material as 
For claim 10, Griffiths as modified by Keppick and Campell discloses wherein the connection interface is configured to resiliently deform through a target deformation range in response to a tensile input force ranging between 0 and 35 pounds of force, the connection interface resiliently returning to an unloaded initial shape upon release of the tensile input (see claim 1 above for explanation). 
For claim 11, Griffiths as modified by Keppick and Campell discloses wherein the tensile input force applied to the plurality of connection interfaces results in a change to a relative angle between the mouth piece and the headstall (Griffith at least fig.1 and/or Keppick, fig.1 for an apparatus that would result in a change to a relative angle between the mouth piece and the headstall due to the resilient material, compared to that of Applicant).
For claim 13, Griffiths as modified by Keppick and Campell discloses wherein the headstall, reins, and mouth piece are slidingly affixed about a perimeter of the connection interface (Griffiths figs. 1-2 and/or Kepick fig.1). 
For claim 14, Griffiths as modified by Keppick and Campell discloses wherein the tensile input force applied to the plurality of connection interfaces results in a non-linear output force directed to the mouth piece (Griffiths figs. 1-2 and/or Kepick fig.1 for the system that would result in a non-linear output force directed to the mouth piece. Also see the positions of the straps relative to those of Applicant). 
For claim 15, Griffiths discloses An equine bridle system (at least figs. 1-2), the system comprising: a mouth piece (29); a headstall (24 and/or strap extending from the 
	Griffiths is silent about the headstall being affixed to each connection interface.
	Keppick teaches a bridle system wherein a headstall being affixed to a connection interface (at least fig.1). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Griffiths with a headstall being affixed to a connection interface as taught by Keppick in order to further secure the position of the bit holder in desired upward position.
Griffiths as modified by Keppick is silent about the headstall being slidingly affixed to each connection interface.
Keppick teaches a bridle system comprising slidingly affixed connection (at least fig.2 for a size of the loop 25). It would have been obvious to one having ordinary skill in 
Griffiths as modified by Keppick is silent about wherein each connection interface is configured to resiliently deform in response to a tensile input force being between zero and thirty-five pounds by a user to the reins.
Campbell teaches a harness system for animal having a tensile input force being between 2 and 10 pounds (at least col.3, lines 45-55). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the tensile input force of the system of Griffiths as modified by Keppick with a tensile input force being between 2 and 10 pounds as taught by Campbell in order to adequately control the animal of target. Also, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Griffiths as modified by Keppick and Campell with a tensile input force being between 0 and 35 pounds depending on a size of the animal being trained and/or controlled in order to successfully control the animal without hurting them. 
For claim 16, Griffiths as modified by Keppick and Campell discloses wherein each connection interface is formed of a resilient plastic (Griffiths, at least col.2, lines 30-50).
Griffiths as modified by Keppick and Campell is silent about a resilient thermoplastic. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the plastic material of Griffiths as modified by . 
Claim 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffiths as modified by Keppick and Campell as applied to claims 1-4, 9-11, and 13-16 above, and further in view of Robart et al. (2001/0037628).
For claim 5, Griffiths as modified by Keppick and Campell is silent about wherein each connection interface is a D-shaped ring, the D-shaped ring being D-shaped in an unloaded state.
Robart teaches a D-shaped ring in an unloaded state (at least fig.1). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the shape of the connection interface of Griffiths as modified by Keppick and Campell with a D-shaped ring in an unloaded state as taught by Robart depending on user’s preferences in order to position one or more straps in desired locations, since the applicant has not disclosed that using the D-shaped ring solves any stated problem or is for any particular purpose, and it appears that the invention would perform equally well with the shape as shown. 
For claim 6, Griffiths as modified by Keppick and Campell is silent about wherein each connection interface is a J-shaped ring, the J-shaped ring being J-shaped in an unloaded state.
Robart teaches a D-shaped ring in an unloaded state (at least fig.1). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the shape of the connection interface of Griffiths as modified by Keppick and Campell with a D-shaped ring in an unloaded state as taught by Robart depending 
For claim 7, Griffiths as modified by Keppick, Campell, and Robart discloses wherein the headstall is affixed to each connection interface above a connection point of the mouth piece (Griffiths, fig.1 and/or Keppick fig.1 as explained above), and the mount piece is affixed between relative connection points for the headstall and the reins (Griffiths, fig.1 and/or Keppick fig.1 as explained above).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffiths as modified by Keppick and Campell as applied to claims 1-4, 9-11, and 13-16 above, and further in view of Nagel (4566254).
For claim 8, Griffiths as modified by Keppick and Campell is silent about wherein each connection interface is formed having a resilient core portion being over-molded by a secondary resilient material having varying resilient properties from the resilient core.
Nagel teaches a connection interface is formed having a resilient core portion being over-molded by a secondary resilient material having varying resilient properties from the resilient core (at least fig.6 and/or col.4, lines 20-30 and col.5, lines 1-10). It . 
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffiths as modified by Keppick and Campell as applied to claims 1-4, 9-11, and 13-16 above, and further in view of Jacobsen (5740764).
For claim 12, Griffiths as modified by Keppick and Campell is silent about wherein the headstall, reins, and mouth piece are rigidly affixed to the connection interface.
Jacobsen teaches a rigid connection (at least fig.3 for molded connection near 28, which allow a ridged affixing connection). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the connection of the straps of Griffiths as modified by Keppick and Campell with a rigid connection as taught by Jacobsen depending on user’s preferences in order to allow formation of the system as a whole during manufacturing. 
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffiths as applied to claims 17-18 above, and further in view of Campell. 
For claim 19, Griffiths is silent about wherein each connection interface is configured to resiliently deform in response to a tensile input force being between zero and thirty-five pounds by a user to the reins.
. 
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffiths as applied to claims 17-18 above.
For claim 20, Griffiths discloses wherein each connection interface is formed of a resilient plastic (at least col.2, lines 30-50).
Griffiths is silent about a resilient thermoplastic. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the plastic material of Griffiths with a thermoplastic depending on user’s preferences in order to allow for easy injection molding process to manufacture the system.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 20040200195, 6789378, 6085500, 5918377,  3750368. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH PHAM whose telephone number is (571)270-5854.  The examiner can normally be reached on Monday-Friday, 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THANH PHAM/Primary Examiner, Art Unit 3643